\DO°\IC\!/l-I>WN-‘

NNNNNNNNN____¢__»____
W\lo\§h¢>w~_o\om\lo\m-PWN_Q

 

 

Case 3:18-cv-00022-MMD-CBC Documer\t 14 Filed 03/13/19 Page 1 of 22

 

 

 

 

 

AARON D. FORD V/

Attomey General __ F|LED RE(;EWED
DI¢)ARBY G. PHELPS, Bar No. 14599 __ ENTERED SEFVED ON

eputy Attomey General COUNSEL/PART|E
State of l\tl_evada 8 oF RECORD
Bureau 0 Litigation
Public safety Division MAR l ‘l 2019
100 N. Carson Street
Carson City, Nevada 89701-4717
Tel: (775) 684_1 1 59 CLERK US D|STR|CT COURT
E-mail: dphelps@ag.nv.gov By_ D'STR|CT OF NEVADA
' DZPUTY

 

 

 

 

Attorneys for Defendants
William Moore and Tasheena Sandoval

UNITED STATES DISTRICT COURT

DISTRICT oF NEvADA D @_I>E{L,

JOEL BURKETT,
Case No. 3: l 8-cv-00022-MMD-CBC
Plaintiff,
v. MOTION TO EXTEN]) STAY
TIMOTHY FILSON, et al.,
Defendants.

 

Aaron D. Ford, Attomey General of the State of Nevada, and Darby G. Phelps. Deputy Attomey
General, hereby move to have the stay in this matter extended until April 2, 2019, by which time the
parties will have submitted a stipulation and order of dismissal with prejudice.

DATED this l3“‘ day of March, 2019,

AARON D. FORD
Attomey General

M_
DA . P LP

Deputy Attomey General
SO ORDERED State of Nevada

h ' Bureau of Litigation
Public Safety Division

DATED &!L'£[ZU-_ Attorneys for Defendants

   
 

 

